DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Period for Reply Restarted
Office action mailed on January 21, 2021, contains some other defect (shortened statutory period for reply is set to expire 2 months from the mailing date of this communication, instead of 3 months) and this error is called to the attention of the Office within 1 month of the mail date of the action, therefore the examiner restarted the shortened statutory period for reply is set to expire 3 month from the mailing date of this communication, see MPEP 710.06.

Response to Amendment
This action is in response to the communication filed on March 12, 2020.
Claims 1-2, 5-6, 8-12, 15, 17, 20, and 24-26 are pending in this action. Claims 3- 7, 13-14, 16, 18-19, and 21 -23 have been canceled.
In view of applicant’s arguments regarding rejection under 35 USC §101 is hereby withdrawn.
Applicant’s arguments with respect to claim(s) 1 -2, 5-6, 8-12, 15, 17, 20, and 24-26 have been considered but are moot because the new ground of rejection does 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 12, 2020 has been entered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 -2, 5-6, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldshtein et al. (Automatic detection of obstructive sleep apnea using speech signals).

recording, by a sound recorder, a voice track of a person (Section: B. Speech recording, Page 1377-1378);
dividing the voice track into frames by a processor (Section: II. Methods, Page 1374, the relevant speech segments were framed into 30 ms frames);
extracting features from the frames of the voice track that characterize the voice track, by a processor, such that the extracted features associate each frame with a class of phenomes (Section: D. Testing Phase, Page 1376);
based on the phonemes associated with the frames, determining, by a processor, feature vectors for the frames (Section: II. Methods, Page 1374); and
processing, by a processor, the feature vectors to determine an AHI and/or an OSA (Section: B GMM Estimation, Page 1375).

As per claim 2, Goldshtein discloses, wherein recording the voice track comprises causing the person to vocalize a voice protocol comprising at least one phoneme chosen from at least one or any combination of more than one phoneme group consisting of: phonemes characteristic of vowels and/or phonemes characteristic of nasal sounds (Section: II. Methods, Page 1374).



As per claim 6, Goldshtein discloses, wherein the short term features comprise at least one feature chosen from at least one or any combination of more than one of: time domain features, spectral domain features, cepstral domain features, and/or hypernasal features (Table 1, Pate 1375).

As per claim 20, it is analyzed and thus rejected for the same reasons set forth in the rejection of claim 1, because the corresponding claim has similar limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldshtein et al. (Automatic detection of obstructive sleep apnea using speech signals) in view of Booklet et al. (Age Determination of children in preschool and primary school age with GMM-based supervectors and support vector machines/regression).
As per claims 8-12., 15, 17, and 24-26 Goldshtein does not explicitly disclose, but Booklet discloses,
-determining a posteriori mean estimate for each phoneme responsive to the feature vectors defined for the phoneme and a universal background Gaussian mixture model (GMMubm) (Pages 2-3, 5 and 7).
-comprising using the posteriori mean estimate for each phoneme to determine an AH I for the person (Pages 2-3, 5 and 7).
-wherein using the posteriori mean estimate for each phoneme comprises concatenating the posteriori mean vectors to generate a super vector for the person (Pages 2-3, 5 and 7).
-comprising extracting long term features from the voice track and concatenating at least one long term feature with the posteriori mean vectors to generate the super vector (Pages 2-3, 5 and 7).
-wherein using the posteriori mean estimate for each phoneme comprises determining an estimate for the AHI of the person responsive to the posteriori mean estimate of each phoneme (Pages 2-3, 5 and 7).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Booklet’s teaching of supper vector in the invention of Goldshtein because Booklet teaches the mean of each GMM are extracted and concatenated, which results in GMM supervector, these supervectors are then used as meta features for classification, with the classification system a precision of 83% was achieved (Abstract).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).

					
January 29, 2021								Abul K. Azad
										Primary Examiner
										Art Unit 2656

	/ABUL K AZAD/           Primary Examiner, Art Unit 2656